PER CURIAM.
Plaintiff has appealed from a judgment entered against him in the trial court. On March 6, 1947, he filed his brief. The authorities therein cited reasonably sustain the allegations of error. Defendant has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Durham v. Brown, 164 Okla. 139, 24 P. 2d 295, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but this court may reverse and remand the cause, with directions.
The cause is reversed and remanded, with directions to the trial court to vacate the judgment rendered for the defendant and enter judgment for the plaintiff, to set aside the adoption proceedings.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.